Citation Nr: 0002279	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to a higher initial rating for postoperative left 
knee meniscus injury, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
September 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  This determination, in pertinent part, 
established service connection for a postoperative left knee 
meniscus injury and rated this disorder as noncompensably 
disabling.  The veteran expressed disagreement with the 
disability evaluation assigned.  A 10 percent evaluation was 
assigned for the service-connected postoperative left knee 
disorder by an RO rating action dated in November 1994, 
effective from September 1992.  

This case was previously before the Board in May 1997 and was 
remanded to the RO for further development.  The case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a postoperative left 
knee meniscus injury involved pain, crepitation, instability 
and result in no more than minimal loss of function.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's service-connected left knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.59 and Part 4, Codes 5257, 5259, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained to the extent possible and no further 
assistance to the veteran is required to comply with VA's 
duty to assist.  38 U.S.C.A. § 5107(a).  In this regard, the 
RO has attempted to schedule the veteran for further VA 
examination pursuant to the Board's May 1997 remand.  
However, the RO's letters to the veteran at his overseas 
address came back as undeliverable with the indication that 
the veteran had moved with no forwarding address provided.  
Here we note the VA's duty to assist the veteran in 
developing the facts pertinent to his claim is not a one-way 
street.  If the veteran wishes help he cannot possibly wait 
for it in circumstances where his own actions are essential 
in obtaining the putative evidence.  Wood v. Brown, 
1 Vet. App. 191 (1991).

I.  Factual Background

The veteran's service medical records reveal that the veteran 
sustained a medial collateral ligament tear in May 1992 while 
playing basketball and underwent arthroscopic surgery in July 
1992.  It was indicated as medical history on his medical 
examination for service separation in September 1992 that the 
cartilage was possibly torn but on surgery was found to be 
healing on its own.  The knee on clinical evaluation at 
service separation was found to be manifested by an 
arthroscopic scar but to be otherwise stable.

On post service VA examination in May 1993, the veteran 
reported pain on prolonged standing, climbing or descending 
stairs, and on squatting or kneeling, and noted recurrent 
instability.  He stated that his latest incident of swelling 
was two months previously.  On examination, the examiner made 
the following observations:  The external shape of the joints 
was unremarkable with no effusion, mobility was almost 
undisturbed, the medial articular space was painful upon 
pressure, meniscal sides were negative, and there was 
retropatellar crepitation.  He noted that attempting to 
displace the patella on the sliding base caused pain.  The 
range of motion of each knee was evaluated, but it is unclear 
which of the listed findings related to the service-connected 
left knee.  One knee had a range of motion from zero to 130 
degrees, while the other had a range of motion from zero to 
120 degrees.  The examiner indicated a diagnosis in pertinent 
part, malposition of the left patella and mild residuals 
status post medial meniscectomy by arthroscopy.

In a September 1994 private medical record associated with 
the file, W. Bremer, M.D., indicated that the veteran's left 
knee was not swollen and had free extension and flexion.  He 
observed pain on palpation on the medial part of the knee 
joint, pain on outer rotation, and pain on full flexion.  He 
noted Grade I medial instability on flexion of 30 degrees, as 
well as Grade I anterior instability.  Dr. Bremer recommended 
another arthroscopy to determine the status of the medial 
meniscus.  

Service connection for a postoperative left knee meniscus 
injury was granted by an RO rating action in September 1993 
and this disorder was initially rated as noncompensably 
disabling under Diagnostic Code 5257, effective the date 
following the veteran's discharge from service, September 30, 
1992.  As noted above, a November 1994 rating decision by the 
RO increased the disability evaluation for the veteran's 
service-connected left knee meniscus injury from 
noncompensable to 10 percent under Diagnostic Code 5259, 
effective from September 30, 1992.  

II.  Analysis

The veteran's service-connected left knee disability is 
currently assigned the maximum 10 percent schedular rating 
under 38 C.F.R. Part 4, Diagnostic Code 5259 (cartilage, 
semilunar, removal of, symptomatic).  It is essentially 
contended that the veteran is entitled to an increased rating 
for his service-connected left knee disability, as this 
disorder is more disabling than is currently evaluated.  

While the veteran currently is assigned the maximum 
evaluation under Diagnostic Code 5259, the Board must 
consider evaluations under other related diagnostic codes to 
determine whether evaluation of his symptoms under other 
codes might yield a higher rating.  

In general, disability evaluations are assigned by applying a 
Schedule of Rating (Rating Schedule) which presents, as far 
as can be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimant's against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation on the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of the normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skill movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight bearing.  38 C.F.R. § 4.59 provides that, 
with any form of arthritis, painful motion is an important 
factor of disability.  The intention of the VA Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight bearing.

Additionally, when a veteran is in disagreement with the 
initial rating assigned for a service-connected disability 
the Board must consider the ratings and, if indicated, the 
propriety of a stage rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the veteran's left knee disorder, the Board 
finds that the evidence in this case does not demonstrate 
that there was an increase or decrease in the disability that 
would suggest the need for staged ratings.  

When a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board in this case has considered 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260 and 5261 in addition to 
Diagnostic Code 5259.  Under Diagnostic Code 5257, a slight 
impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same diagnostic 
codes a 20 percent rating is provided for moderate impairment 
of the knee, consisting of recurrent subluxation or lateral 
instability; for limitation of flexion of the knee to 
30 percent or limitation of extension of the knee to 15 
degrees.  

Following a review of the evidence of record, the Board finds 
that the veteran's postoperative left knee is properly rated 
as 10 percent disabling under Diagnostic Code 5259.  A 
10 percent rating is the highest rating that can be obtained 
under this code.  It is unclear from the record what was done 
during the 1992 arthroscopic surgery and it is not clear from 
the record that semilunar cartilage was removed.  
Nevertheless, there was left knee pathology at the time of 
the surgery, there are postoperative residuals of surgery 
present now, and these postoperative residuals of surgery are 
symptomatic.  They produce pain on extension of the medial 
collateral ligament, crepitus and slight anterior and medial 
instability.  Considering 38 C.F.R. §§ 4.40, 4.45 and 4.59 
and Diagnostic Code 5259, a 10 percent rating is in order.  
In so finding, the Board has reviewed the nature of the 
original injury and has taken into account the functional 
impairment that can be attributed to pain and weakness.  In 
regard to the other applicable diagnostic codes recent 
examination reveal that the extension of the veteran was 
normal under Diagnostic Code 5261 and limitation of flexion 
of the knee was minimal and not compensable under Diagnostic 
Code 5260.  Additionally, VA and private examinations 
provided to the veteran revealed no subluxation of the left 
knee and only slight instability.  Sufficient instability 
such as to warrant a higher evaluation under Diagnostic 
Code 5257 than that currently assigned is not shown.  
Arthritis that might warrant a separate rating has not been 
shown.  Therefore, based upon the foregoing the Board finds 
that an increased rating is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

A higher initial rating, in excess of 10 percent, for 
postoperative left knee meniscus injury is denied. 



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



